DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021 have been considered by the examiner. The non-patent literature cited has not been considered as a copy has not been provided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Szczepanowski et al (U.S. Patent Pub 2010/0236071) hereinafter Szczepanowski.


    PNG
    media_image1.png
    839
    595
    media_image1.png
    Greyscale


Andrews teaches it is old and well known in the art of shaving razors to incorporate a pivoting head having a generally trapezoidal or triangular shape when viewed in end cross-section (Figures 57-59; Col. 38, Lines 54-65; Examiner notes the trapezoidal or triangular shape is also a prism in that the head has ends that are parallel, congruent polygons and sides that are parallelograms).
One of ordinary skill in the art would have good reason to pursue shapes which are known to be useful for a particular cutting function. There are a finite number of possible shapes which pertain to a handheld shaving head and allow for the shaving device to provide thus having function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable shape in an attempt to provide an improved shaving function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 1, the modified device of Metcalf does not provide the pivoting head being configured to receive a razor cartridge such that a face of the pivoting head extends through an opening of the razor cartridge to define a skin interfacing surface.
Szczepanowski teaches it is known in the art of shaving razors to incorporate a shaving razor (100) with a handle (200) with a pivoting member (312, 318, 328, 332, 336) (Figures 3 and 5; Paragraph 0023); wherein the pivoting member is configured to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Szczepanowski to provide the pivoting member configured to receive a razor cartridge and provide that the pivoting head extends through an opening of the razor cartridge to define a skin interfacing surface. Doing so allows for the pivoting head to provide additional comfort to the user during use (Szczepanowski Paragraph 0029).

Regarding claim 3, Matcalf teaches wherein the first and second arms define a first arm plane and a second arm plane (P1, P2), respectively, and wherein the first arm plane is generally co-planar with the second arm plane (See annotated Figure 7 of Metcalf below).

    PNG
    media_image2.png
    867
    611
    media_image2.png
    Greyscale

Regarding claim 6, the modified device of Metcalf provides wherein the pivoting head comprises a face (332) comprising an elastomeric material (Szczepanowski Figure 4 and Paragraph 0029).

Regarding claim 7, Metcalf teaches a handle (11) the handle comprising a main body (10) and a substantially flat first arm (16) having a first distal end (X1) and a first proximal end (X2) defining a first arm opening (34), the first proximal end being coupled to a first protuberance (27) on the main body, the first protuberance being operatively engaged with the first arm opening (See annotated Figure 1 above; Col. 3, Lines 35-53); a substantially flat second arm (18) having a second distal end (X3) and a second proximal end (X4) defining a second arm opening (35), the second proximal end being coupled to a second protuberance (28) on the main body, the second protuberance 
Regarding claim 7, Metcalf does not provide the pivoting head having a trapezoidal prism shape.
Andrews teaches it is old and well known in the art of shaving razors to incorporate pivoting head having a generally trapezoidal or triangular shape when viewed in end cross-section (Figures 57-59; Col. 38, Lines 54-65; Examiner notes the trapezoidal or triangular shape is also a prism in that the head has ends that are parallel, congruent polygons and sides that are parallelograms).
One of ordinary skill in the art would have good reason to pursue shapes which are known to be useful for a particular cutting function. There are a finite number of possible shapes which pertain to a handheld shaving head and allow for the shaving device to provide thus having function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable shape in an attempt to provide an improved shaving function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

configured to receive a razor cartridge such that a face of the pivoting head extends through an opening of the razor cartridge to define a skin interfacing surface.
Szczepanowski teaches it is known in the art of shaving razors to incorporate a shaving razor (100) with a handle (200) with a pivoting member (312, 318, 328, 332, 336) (Figures 3 and 5; Paragraph 0023); wherein the pivoting member is configured to receive a razor cartridge (300) (Figure 1; Paragraph 0023) such that a face (332) of the pivoting head extends through an opening (316a,316b) of the razor cartridge to define a skin interfacing surface (Figures 1-5; Paragraphs 0029-0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Szczepanowski to provide the pivoting member configured to receive a razor cartridge and provide that the pivoting head extends through an opening of the razor cartridge to define a skin interfacing surface. Doing so allows for the pivoting head to provide additional comfort to the user during use (Szczepanowski Paragraph 0029).

Regarding claim 9, the modified device of Metcalf teaches wherein the first and second arms define a first arm plane and a second arm plane (P1, P2), respectively, and wherein the first arm plane is generally co-planar with the substantially flat second arm plate plane (See annotated Figure 7 of Metcalf above).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in  as applied to claims 1 and 7 respectively above, and further in view of Non-Patent Literature (Amazon razor handle product review) hereinafter NPL in view of Schulz (U.S. Patent Pub. No. 2010/0077622).
Regarding claims 2 and 8, Metcalf does not provide wherein the first and second arms comprise metal and the handle weighs between 60 grams and 100 grams.
Schulz provides teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials to provide the user with the optimal weight and feel and function during shaving (Paragraph 0010-0011).
NPL provides it is old and well known in the art of razor handles to provide a handle with a weight greater than about 60 grams, specifically 100 grams, as noted in the product description (See Figure 1 on Page 1 noting the handle weight as 3.5 ounces or 100 grams).
The prior art does not provide a main body of the handle as greater than about 60 grams. It would have been an obvious matter of design choice to a person of ordinary skill in the art to make have the main body of the razor handle greater than about 60 grams because discovering a workable range with a specific weight would have been a mere design consideration based on the desired handling of the razor handle. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s) as Schulz and NPL have set forth it is known to have a handle of 100 grams as doing so provides a handle of optimal weight and feel during shaving. Also, it has been held that where the general conditions of a .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Szczepanowski (U.S. Patent Pub 2010/0236071) as applied to claim 1 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497) and further in view of Bowman (U.S. Patent No. 4,266,340).
Regarding claim 4, the modified device of Metcalf teaches wherein the first arm comprises a first cylindrical pin member (40) at the first distal end and the second arm comprises a second cylindrical pin member (41) at the second distal end (Metcalf Figures 1 and 7).
Regarding claim 4, the modified device of Metcalf does not provide wherein the first and second cylindrical pin members are welded at the first and second distal ends respectively.
Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Johnson to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).


Bowman teaches it is old and well known in the art of shaving razors to incorporate a first arm member (20) with a first member (32) at first distal end and a second arm member (22) with a second member (34) at a second distal end (Figure 1) wherein the first pin operatively engages a first receiving opening (21) in a pivoting head (11) and the second pin operatively engages a second receiving opening (21) in the pivoting head (Col. 4, Lines 53-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Bowman to provide a first and second member pivotally engaged with a pivoting head. In doing so, it allows for secure engagement of the handle element via two distal end members, and pivotal attachment of the handle element to the pivoting head (Col. 4, Lines 61-64). 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Szczepanowski (U.S. Patent Pub 2010/0236071) as applied to claim 1 and 7 respectively above, and further in view of Schulz (U.S. Patent Pub. No. 2010/0077622).

Schulz provides teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials, including metal, to provide the user with the optimal weight and feel and function during shaving (Paragraph 0010-0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Schulz to provide the handle with metal portions. Doing so allows for the handle to be an optimal weight and feel during shaving (Schulz Paragraph 0010).

Regarding claim 12, the modified device of Metcalf does not provide wherein the main body comprises a die cast material.
Schulz provides teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials, including metals, alloys and zinc alloys, to provide the user with the optimal weight and feel and function during shaving (Paragraph 0010-0011; Examiner notes Page 8, Lines 10-14 provide zinc as a die cast metal in Applicants specification).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Schulz to provide the handle with metal portions. Doing so allows for the handle to be an optimal weight and feel during shaving (Schulz Paragraph 0010).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Szczepanowski (U.S. Patent Pub 2010/0236071) as applied to claim 7 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497).
Regarding claim 11, the modified device of Metcalf teaches wherein the first arm comprises a first cylindrical pin member (40) at the first distal end and the second arm comprises a second cylindrical pin member (41) to the second distal end, and wherein the first pin member has a first pin axis (PA1) and the second pin member has a second pin axis (PA2), and the first and second pin members reside in a coaxial relationship (see annotated Figure 1 of Metcalf below).

    PNG
    media_image3.png
    773
    668
    media_image3.png
    Greyscale

The modified device of Metcalf does not provide wherein the first and second cylindrical pin members are welded.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Johnson* to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).

Claims 13, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Szczepanowski (U.S. Patent Pub 2010/0236071).
Regarding claim 13, Metcalf teaches a handle (11) the handle comprising a main body (10) a discrete metal substantially flat first arm having (16) a first distal end (X1) and a first proximal end (X2) defining a first arm opening (34), the first proximal end being coupled to a first protuberance (27) on the main body, the first protuberance being operatively engaged with the first arm opening (See annotated Figure 1 above; Col. 3, Lines 35-53);  a discrete metal substantially flat second arm (18) having a second distal end (X3) and a second proximal end (X4) defining a second arm opening (35), the second proximal end being coupled to a second protuberance (28) on the metal body, the second protuberance being operatively engaged with the second arm opening (Figure 1; Col. 3, Lines 35-53); and the first and second distal ends being in an opposed relationship and having pivotally coupled therebetween a pivoting head having a shape 
Regarding claim 13, Metcalf does not provide the pivoting head as a trapezoidal prism shape.
Andrews teaches it is old and well known in the art of shaving razors to incorporate pivoting head having a generally trapezoidal or triangular shape when viewed in end cross-section (Figures 57-59; Col. 38, Lines 54-65; Examiner notes the trapezoidal or triangular shape is also a prism in that the head has ends that are parallel, congruent polygons and sides that are parallelograms).
One of ordinary skill in the art would have good reason to pursue shapes which are known to be useful for a particular cutting function. There are a finite number of possible shapes which pertain to a handheld shaving head and allow for the shaving device to provide thus having function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable shape in an attempt to provide an improved shaving function for the razor cartridge, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 13, Metcalf does not provide the first and second arms as metal.
Schulz provides teaches it is old and well known in the art of razor handles to provide a handle (12) from a variety of different materials, including metal, to provide the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Schulz to provide the handle with metal portions. Doing so allows for the handle to be an optimal weight and feel during shaving (Schulz Paragraph 0010).

Regarding claim 13, the modified device of Metcalf does not provide the pivoting head being configured to receive a razor cartridge such that a face of the pivoting head extends through an opening of the razor cartridge to define a skin interfacing surface.
Szczepanowski teaches it is known in the art of shaving razors to incorporate a shaving razor (100) with a handle (200) with a pivoting member (312, 318, 328, 332, 336) (Figures 3 and 5; Paragraph 0023); wherein the pivoting member is configured to receive a razor cartridge (300) (Figure 1; Paragraph 0023) such that a face (332) of the pivoting head extends through an opening (316a,316b) of the razor cartridge to define a skin interfacing surface (Figures 1-5; Paragraphs 0029-0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Metcalf to incorporate the teachings of Szczepanowski to provide the pivoting member configured to receive a razor cartridge and provide that the pivoting head extends through an opening of the razor cartridge to define a skin interfacing surface. Doing so allows for the pivoting head to provide additional comfort to the user during use (Szczepanowski Paragraph 0029).



Regarding claim 17, the modified device of Metcalf teaches wherein the first and second arms are each rigidly coupled to the main body by a securement of frictional engagement (Metcalf Col. 3, Lines 46-59; Examiner notes the opening 34 of the first arm cooperates with the mating element 27 of the main body to provide a coupling and the opening 35 of the second arm cooperates with the mating element 28 of the main body to provide another coupling. As the first and second arms (16, 18) are coupled to the main frame (12) via the projections (27, 28) of the main frame extending through holes (34, 35), this coupling is considered frictional engagement).

Regarding claim 18, the modified device of Metcalf teaches wherein the first and second arms each comprise a plate defining a plate plane (P1, P2), and wherein the plate plane of the first arm is generally co-planar with the plate plane of the second arm (See annotated Figure 7 of Metcalf above; Examiner notes the first and second arms have generally flat surfaces between ends, and is therefore considered a “plate”).

Regarding claim 19, the modified device of Metcalf does not provide wherein the main body comprises a material selected from the group consisting of metal, cast metal, plastic, impact-resistant plastic, and composite.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Metcalf to incorporate the teachings of Schulz to provide the main body with metal portions. Doing so allows for the handle to be an optimal weight and feel during shaving (Schulz Paragraph 0010).

Regarding claim 20, the modified device of Metcalf provides wherein the pivoting head comprises a face (332) comprising an elastomeric material (Szczepanowski Figure 4 and Paragraph 0029).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Szczepanowski (U.S. Patent Pub 2010/0236071) as applied to claim 13 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497).
Regarding claim 15, the modified device of Metcalf teaches wherein the first arm comprises a first cylindrical pin member (40) at the first distal end and the second arm comprises a second cylindrical pin member (41) to the second distal end, and wherein the first pin member has a first pin axis (PA1) and the second pin member has a second pin axis (PA2) and the first and second pin members reside in a coaxial relationship (See annotated Figure 1 of Metcalf below).

    PNG
    media_image3.png
    773
    668
    media_image3.png
    Greyscale

Regarding claim 15, the modified device of Metcalf does not provide wherein the first and second pin members are welded.
Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (U.S. Patent No. 5,016,352) in view of Andrews (U.S. Patent No. 6,161,288) in view of Schulz (U.S. Patent Pub. No. 2010/0077622) in view of Szczepanowski (U.S. Patent Pub 2010/0236071) as applied to claim 13 above, and further in view of Johnson (U.S. Patent Pub. No. 2016/0121497) and Bowman (U.S. Patent No. 4,266,340).
Regarding claim 16, the modified device of Metcalf teaches wherein the first arm comprises a first cylindrical pin member (40) at the first distal end and the second arm comprises a second cylindrical pin member (41) at the second distal end (Metcalf Figure 1).
Metcalf does not teach wherein the first and second pin members are welded.
Johnson teaches it is old and well known in the art of shaving razors to incorporate a handle (12) wherein a first distal end  (22) and a second distal end (24) have cylindrical members welded thereto (Figure 4; Paragraph 0016 and 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Johnson* to provide a member welded thereto In doing so, it provides the distal end member as integral with the handle element (Johnson Paragraph 0016).


Bowman teaches it is old and well known in the art of shaving razors to incorporate a first arm member (20) with a first member (32) at first distal end and a second arm member (22) with a second member (34) at a second distal end (Figure 1) wherein the first pin member operatively engages a first receiving opening (21) in a pivoting head (11) and the second pin member operatively engages a second receiving opening (21) in the pivoting head (Col. 4, Lines 53-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Metcalf to incorporate the teachings of Bowman to provide a first and second member pivotally engaged with a pivoting head. In doing so, it allows for secure engagement of the handle element via two distal end members, and pivotal attachment of the handle element to the pivoting head (Col. 4, Lines 61-64). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been updated above to include Szczepamowski to address the new limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  12/01/2021Examiner, Art Unit 3724